Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This Office action is in response to the communication filed on 11/11/2020. Currently claims 1-21 are pending, with claims 1-11, and 21 withdrawn from consideration.

ELECTION / RESTRICTION

Applicant's election with traverse of Group II, drawn to an additive manufacturing apparatus, which reads on Claims 12-20 in the reply filed on November 11, 2020 is acknowledged.  The traversal is on the ground that the invention groups are interrelated such that a search for one group would require substantial duplication of work and search in classes common for both groups.  The argument is not persuasive and does not particularly dispute either the statements of distinctness, which is still believed to be valid.  Additionally, as discussed in the restriction requirement, the inventions are classified in different areas and the search required for group I is not required for group II and vice versa. Therefore, search and examination of the entire application cannot be conducted without serious burden and the restriction as indicated is proper.  The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 103 that form the basis for the rejections under this section made in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 12-20 are rejected under 35 U.S.C.103 as being obvious over Reinarz (US Patent Application Publication Number 2015/0115490 A1), hereafter referred to as “Reinarz”, in view of Buller et al. (US Patent Application Publication Number 2015/0367415 A1), hereafter, referred to as “Buller”.

Regarding claim 12, Reinarz teaches in Fig. 1 an additive manufacturing apparatus comprising at least:

a build platform arranged to support a build. Reinarz teaches in the simplified diagram of Fig. 1, that essentially represents a build platform (element 1), on which a single component (element 2) is intended to be produced by the use of layer-wise application of powder (para. [0070]).

a table arranged to receive a deposited powder and a spreader to displace the deposited powder to distribute a powder layer over at least the build platform by teaching in Fig. 1 that the coating slide (element 3), comprising a powder application device and a blade (not visible in the figure) arranged below the slide (element 3), moves laterally across the build platform (element 1) in order to apply a thin powder layer, for example of a few micrometers onto the build platform (para. [0071]).

But Reinarz fails to explicitly teach the use of an optical sensor that is in line with a light source, along with an analysis unit that would be used to determine the spreading behavior of the powder.  

However, Buller teaches the use of one or more sensors (e.g., optical sensors or optical level sensors) that are provided adjacent to the powder bed (e.g., the side of the powder bed) (para. [0156]) as part of a control mechanism that comprises of these sensors to sense the level the sensors can be optical sensors. The optical sensor may comprise of an infra-red sensor, light emitting diode (e.g., light sensor), optical position sensor, photo detector, photodiode, (para. [0247]). Buller also teaches that the one or more sensors are operatively connected (coupled) to a control system (e.g., to a processor, to a computer, or a computer control system) (para. [0156], [0247]) to process the information gathered by the sensor.  

Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Buller, and combine an optical sensor, and a control system (equivalent to an analysis unit), because that would allow to adequately dispense the powder material as needed and level the bed by the leveling mechanism (spreader) to form a proper bed of powder to required thickness, so that further processing to form the three-dimensional object by subjecting the appropriate sections of the powder bed to energy beam from an energy source to transform the material to form a three dimensional article (KSR Rationale A, MPEP 2143). Since both the references deal with additive 

	Regarding claims 13-14, Reinarz teaches that the powder application device (dispenser) and blades are arranged below the slide (element 3), and moves across the build platform (element 1) in order to apply a thin powder layer.  Additionally, Buller teaches the use of one or more sensors (e.g., optical sensors or optical level sensors) that are provided adjacent to the powder bed (e.g., the side of the powder bed) (para. [0156]) as part of a leveling control mechanism that comprises of these sensors to sense the level of powder material in the enclosure. Therefore, it would have been obvious to a person of ordinary skill in the art to place the light source and optical sensor at opposite ends of the spreader and directly beside the spreader, so that real time height measurement of the powder bed would be taken, and provided to the dispenser to facilitate the dispensing over the whole dispensing length (area) 

Regarding claim 15, Buller teaches that the sensors are optical (light) sensor (para. [0247]).  Therefore, it would have been obvious that there would a light source on the opposing end, and laser is a form of light source.  Additionally Buller also teaches the use of photodiode, photo detectors sensor (para. [0247]) as sensor elements for the application that are used for measuring laser power (a teaching that the source is laser).

Regarding claim 16, Reinarz teaches in Fig. 1 an additive manufacturing apparatus that includes a build area (build platform, element 1), wherein a powder material is applied in successive layers using a spreader device (coating slide, element 3), which extends across and moves along a surface of the build area in operation of the additive manufacture apparatus to deposit and smooth a layer of material for example of a few micrometers onto the build platform (para. [0071]).

But Reinarz fails to explicitly teach the use of a sensor comprising of a source of radiant energy, and a detector to detect a signal that varies with the amount of beam blockage because of the powder mound, and a device that receives, analyzes and provides output correlated with the spreading behavior of the powder.  

the sensors can be optical sensors. The optical sensor may comprise of an infra-red sensor, light emitting diode (e.g., light sensor), optical position sensor, photo detector, photodiode, (para. [0247]). Buller also teaches that the one or more sensors are operatively connected (coupled) to a control system (e.g., to a processor, to a computer, or a computer control system) (para. [0156], [0247]) to process the information gathered by the sensor.  

Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Buller, and combine the use of a sensor comprising of a source of radiant energy, and a detector to detect a signal that varies with the amount of beam blockage because of the powder mound, and a device that receives, analyzes and provides output correlated with the spreading behavior of the powder, because over the whole dispensing length (area). Buller’s teaching that sensors are used to monitor the amount of powder in the powder bed (equivalent to spreadability) by operatively coupling the sensors to a computer system would also make it obvious to any ordinary artisan that the computer system (equivalent to an output generating device receiving the signal and providing an output 

Regarding claims 17-18, Buller teaches that the sensors are optical (light) sensor (para. [0247]).  Therefore, it would have been obvious that there would a light source on the opposing end (equivalent to radiant energy source), and laser is a form of light source. Additionally Buller also teaches the use of photodiode, photo detectors sensor (para. [0247]) as sensor elements for the application that are used for measuring laser power (a teaching that the source is laser).

Regarding claim 19, Reinarz teaches in Fig. 1 that the slider (spreader) (powder application device) and a blade (not visible in the figure) arranged below the slider (spreader) (element 3) which moves across the build platform (element 1) in order to apply a thin powder layer. Additionally Buller also teaches the use of blades in the leveling mechanism (equivalent to spreader) and sensors in the application tool of the leveling mechanism.  Therefore, based on Buller’s teaches that the sensors (optical sensors) are used to measure the powder level in the platform during the dispensing of powder below the slider, and that the optical sensor may comprise of an infra-red sensor, light emitting diode (e.g., light sensor), optical position sensor, photo detector, photodiode, (para. [0247]), it would have been obvious to any ordinary artisan that the radiant energy source would be placed on a bottom end of the blade, and the detector would be placed on the opposite end of the blade to monitor the powder level on the platform during the dispensing process, as the powder bed is created at the bottom of the spreading device (so sensor be positioned adjacent to that), and also that the desired dispensing would be 

Regarding claim 20, Reinarz teaches in Fig. 1 an additive manufacturing apparatus that includes a build area (build platform, element 1), wherein a powder material is applied in successive layers using a spreader device (coating slide, element 3) (equivalent to applicator device), which extends across and moves along a surface of the build area in operation of the additive manufacture apparatus to deposit and smooth a layer of material for example of a few micrometers onto the build platform (para. [0071]) to form a first layer and then successive layers.

But Reinarz fails to explicitly teach the use of a sensor comprising of a source of radiant energy, and a detector to detect a signal that varies with the amount of beam blockage because of the powder mound that is placed across the width of the layer, and a generating device that receives, analyzes and provides output correlated with the spreading behavior of the powder, and a source for the build material.  

However, Buller teaches the use of one or more sensors (e.g., optical sensors or optical level sensors) that are provided adjacent to the powder bed (e.g., the side of the powder bed) (para. [0156]) as part of a control mechanism that comprises of these sensors to sense the level of powder material in the enclosure. Buller teaches that the use of one or more sensors can the sensors can be optical sensors. The optical sensor may comprise of an infra-red sensor, light emitting diode (e.g., light sensor), optical position sensor, photo detector, photodiode, (para. [0247]). Buller also teaches that the one or more sensors are operatively connected (coupled) to a control system (e.g., to a processor, to a computer, or a computer control system) (para. [0156], [0247]) to process the information gathered by the sensor.

Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Buller, and combine the use of a sensor (array) comprising of a source of energy, and a detector to detect a signal that varies with the amount of beam blockage because of the powder mound, and a device that receives, analyzes and provides output correlated with the spreading behavior of the powder, because that would allow to adequately dispense the powder material as needed and level the bed by the leveling mechanism (spreader) to form a proper bed of powder to required thickness, so that further processing to form the three-dimensional object by subjecting the appropriate sections of the powder bed to energy beam from an energy source to transform the material to over the whole dispensing length (area). Buller’s teaching that sensors are used to monitor the amount of powder in the powder bed (equivalent to spreadability) by operatively coupling the sensors to a computer system makes it obvious to any ordinary artisan that the computer system (equivalent to an output generating device receiving the signal and providing an output correlated to the spreadability of the layer being applied) is adapted to analyze an output of the optical sensor to determine the spreading behavior of the powder. Regarding a source of fluent build material, it would also have been obvious to any ordinary artisan based on the teaching of Reinarz of dispensing powder by a powder application device and that is arranged below the slide (element 3), and which moves 


Conclusion
                        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M AMEEN whose telephone number is (469) 295 9214. The examiner can normally be reached on M-F from 9.00 am to 6.00 pm (Central Time).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD M AMEEN/Examiner, Art Unit 1742